U.S. Securities and Exchange Commission Washington, D.C. 20549 FORM N-23C-3 Notification of Repurchase Offer PURSUANT TO RULE 23C-3 (17 CFR 270.23C-3) 1. Investment Company Act File Number Date of Notification 811-21306 September 1, 2010 2. Exact name of investment company as specified in registration Statement: FRANKLIN MUTUAL RECOVERY FUND 3. Address of principal executive office: (number, street, city, state, zip code) 101 John F. Kennedy Parkway, Short Hills, NJ 07078-2702 4. Check one of the following: A. [X] The notification pertains to a periodic repurchase offer under paragraph (b) of rule 23c-3. B. [ ] The notification pertains to a discretionary repurchase offer under paragraph (c) of rule 23c-3. C. [ ] The notification pertains to a periodic repurchase offer under paragraph (b) of rule 23c-3 and a discretionary repurchase offer under paragraph (c) of rule 23c-3. By /s/ Peter A. Langerman Peter A. Langerman President (Title) Dear Mutual Recovery Fund Shareholder: This letter is to inform you about the next quarterly repurchase offer of the Mutual Recovery Fund (Fund) as described in the enclosed Repurchase Offer Request Form, beginning August 31, 2010, and ending October 1, 2010, at 1:00 p.m., Pacific Time (the Repurchase Request Deadline). The Funds repurchase offer (or tender offer) is for cash up to 15% of its outstanding shares. The purpose of this repurchase offer is to provide the Funds shareholders with a way to sell their shares at the net asset value (NAV) of the appropriate share class. Fund shares can normally be repurchased by the Fund only during one of the Funds regular quarterly repurchase offers. We must receive a telephone or online redemption request (if eligible), the properly completed Mutual Recovery Fund Repurchase Offer Request Form, or a Notice of Guaranteed Delivery by the Repurchase Request Deadline if you want to sell shares of the Fund this quarter. All requests for repurchase of shares during this period will be processed after that time. You can sell your shares to the Fund at NAV on the Repurchase Pricing Date, subject to the terms of the repurchase offer, if you do one of the following by the Repurchase Request Deadline: 1. Ask your financial advisor to make the repurchase request for you, through their affiliated securities firm. 2. Make a telephone or online redemption request, if eligible. Generally requests to tender shares with a value of $100,000 or less can be made over the phone or online provided you do not hold share certificates and you have not changed your address by phone within the last 15 days. 3. Complete the enclosed Repurchase Offer Request Form and return it (with related share certificates you have, if any) to arrive at Franklin Templeton Investor Services, LLC (Investor Services), by the deadline.* 4. Complete and submit a Notice of Guaranteed Delivery by the deadline and send follow-up documents, as described in the Repurchase Offer Request Form.* If you do not want to sell Fund shares, simply disregard this letter. We will contact you again next quarter. If you have any questions, please contact your financial advisor, refer to the enclosed Repurchase Offer Request Form or call Franklin Templeton Shareholder Services at (800) 632-2301. Bethany Hendricks Vice President Franklin Templeton Investor Services, LLC *If you have an FTB&T employer sponsored retirement plan account and wish to take a distribution by selling shares, you must complete a distribution request form and send it with the completed Repurchase Offer Request Form. The distribution request form must contain all necessary signatures and must be received in advance of the Repurchase Request Deadline. Please contact Franklin Templeton Retirement Services at (800) 527-2020 for a distribution request form and further instructions. (continued on reverse) /10 Mutual Recovery Fund Department Franklin Templeton Investor Services, LLC 100 Fountain Parkway St. Petersburg, FL 33716-120 5 TO: MUTUAL RECOVERY FUND Please repurchase the shares designated below at a price equal to their net asset value per share on the Repurchase Pricing Date (as defined on page 4). By asking Mutual Recovery Fund (Fund) to repurchase shares, I(we) accept the Funds repurchase offer as provided in this form, the accompanying cover letter and the Funds prospectus. REGISTERED SHAREHOLDER(S) (Please print names exactly as registered.) Print name Daytime phone number Print name Account number Print name SHARES TENDERED (Please check and complete one.) Partial tender _ Please repurchase shares from my(our) account. Full tender _ Please repurchase all shares from my(our) account. Dollar amount _ Please repurchase enough shares from my(our) account to net $, after early withdrawal charges, if any. Exchange _ Please exchange enough shares from my(our) account for shares to net $ and purchase shares of Fund. and/or Please exchange shares from my(our) account for shares of Fund. [By checking the Exchange option, I(we) certify receipt of a current prospectus for such fund(s).] A Shareholder who holds shares through a broker-dealer, commercial bank, trust company or other nominee must instruct such broker or other nominee to effect the repurchase on his or her behalf and should not submit this form to Franklin Templeton Investor Services, LLC (Investor Services). An advisor or other nominee may charge a fee for processing the transaction on the tendering shareholders behalf. SHARE CERTIFICATES (IF ANY). If you are tendering shares represented by certificates, you must include the properly endorsed certificates with this form and list them below. Any shares represented by certificates that are not delivered with this form will be excluded from the shares repurchased. Certificate number(s)/Issue date Number of shares represented Number of shares tendered* by share certificate(s) *Partial Tenders. If you desire to tender fewer than all shares evidenced by a share certificate listed above, please indicate the number of shares you wish to tender. A new share certificate for the untendered shares will be sent, without expense, to the person(s) signing this form as soon as possible after the deadline to submit this form. All shares represented by share certificate(s) delivered to Investor Services will be deemed to have been tendered unless otherwise indicated. _ Check this box if you would like to credit your book entry account with any certificated shares accompanying this form that either are not tendered or are not accepted for repurchase. If the share certificates are registered in the name of a person other than the undersigned, or if payment is to be made to, or share certificates for unpurchased shares are to be issued or returned to a person other than the registered shareholder(s), then the tendered certificates must be endorsed or accompanied by appropriate stock powers, signed exactly as the registered shareholder name(s) appear on the share certificates, with the signatures on the share certificates or stock powers guaranteed by an eligible institution (described on page 3). If your share certificate(s) has been lost or destroyed, please contact Franklin Templeton Shareholder Services at (800) 632-2301 as soon as possible. The time it takes to replace your share certificate(s) or credit your book entry account for the missing shares may make it impossible to meet the deadline to have your shares repurchased in this current repurchase offer. SPECIAL PAYMENT AND DELIVERY INSTRUCTIONS The check will be issued in the name of the registered shareholder(s) and mailed to the address of record unless special payment and delivery instructions are given. The undersigned recognizes that the Fund has no obligation pursuant to the special payment and delivery instructions to transfer any shares from the name of the registered shareholder(s) thereof if the Fund does not accept for payment any of the shares tendered hereby. If special payment or delivery is required, please provide instructions below and signature guarantee on page 3. Issue _ Check to: Name: _ Share certificate Address: Mail _ Check to: Name: _ Share certificate Address: Electronic funds transfer _ My bank information is already on file at Franklin Templeton Investments. EARLY WITHDRAWAL CHARGE WAIVER (IF APPLICABLE) _ Check this box if your shares were purchased subject to a waiver of the early withdrawal charge, for example, shares purchased through dividend or capital gain distributions from any Franklin Templeton Fund (Class A, Advisor Class or Class Z only); shares purchased by officers, trustees, directors and full-time employees of Franklin Templeton Investments and their family members; or shares purchased with annuity payments received under an annuity option or from death benefit proceeds, under certain circumstances. Refer to details in a current fund prospectus or Statement of Additional Information (SAI). State the basis for such waiver of the early withdrawal charge: NOTICE OF GUARANTEED DELIVERY If your share certificates are not immediately available or time will not permit all required documents to reach Investor Services by the repurchase request deadline, you can still tender your shares for repurchase if you: • Obtain a Notice of Guaranteed Delivery form from your financial advisor or from Franklin Templeton Shareholder Services by calling (800) 632-2301; • Complete the notice and have it executed by, and sent to Investor Services through, an eligible institution (described on page 3); • Ensure Investor Services receives, by the repurchase request deadline, the properly completed and executed Notice of Guaranteed Delivery form; and • Ensure the share certificates, if any, for all tendered shares for transfer, together with a properly completed and duly executed Repurchase Offer Request Form, are received in proper form by Investor Services within five New York Stock Exchange trading days after the date Investor Services receives the Notice of Guaranteed Delivery form. The Notice of Guaranteed Delivery form is not intended for shareholders whose share certificates have been lost or destroyed. Questions? Please call your financial advisor or Franklin Templeton 2 at (800) 632-2301. ELIGIBLE INSTITUTIONS FOR NOTICE OF GUARANTEED DELIVERY AND SIGNATURE GUARANTEES INCLUDE a brokerage firm or financial institution that is a member of a SEC-approved medallion program, such as Securities Transfer Agents Medallion Program, Stock Exchanges Medallion Program or New York Stock Exchange, Inc. Medallion Signature Program. _ Check this box if shares are being delivered pursuant to a Notice of Guaranteed Delivery previously sent to Investor Services by an eligible institution and complete the following: Name(s) of registered shareholder(s) Date of execution of Notice of Guaranteed Delivery Name of eligible institution which guaranteed delivery PLEASE SIGN BELOW AND NOTE THE FOLLOWING IMPORTANT POINTS: • Your signature(s) below must correspond exactly with the name(s) in which the shares are registered. • If the shares are held by two or more joint account holders, all must sign. • If the signer of the document is a trustee, executor, administrator, guardian, attorney in fact, officer of a corporation, authorized official of the custodian of an IRA account or others acting in a fiduciary or representative capacity, they must so indicate when signing, and submit proper evidence satisfactory to the Fund of their authority to so act. • If the shares are held in an individual or employer-sponsored retirement plan, plan distribution requirements may not be met due to the Fund’s restrictions on tender offers, potentially resulting in additional taxes and penalties for which the undersigned assumes full responsibility. IN THE FOLLOWING CASES, ALL SIGNATURES MUST BE GUARANTEED BY AN ELIGIBLE INSTITUTION AS DEFINED ABOVE: • The proceeds for the tendered shares will amount to $100,000 or more, • The Repurchase Offer Request Form is signed by an agent rather than the registered shareholder(s) of the shares tendered with the form, • The proceeds for tendered shares are to be sent to a payee other than the registered owner(s) of such shares, • The proceeds for the tendered shares are not being sent to the address of record, preauthorized bank account, or preauthorized brokerage firm account, or • The Fund believes a signature guarantee would protect the Fund against potential claims based on the instructions received. SIGNATURE(S) OF ALL SHAREHOLDER(S): (Please sign exactly as registered.) Date Signature Print name Capacity (if applicable) Signature Print name Capacity (if applicable ) Signature Print name Capacity (if applicable) Tax identification number or Social Security number Signature guaranteed by x x Questions? Please call your financial advisor or Franklin Templeton at (800) 632-2301. 3 ADDITIONAL TERMS AND CONDITIONS OF REPURCHASE OFFER AND TENDER OF SHARES This repurchase offer (the “Offer”) of Mutual Recovery Fund (the “Fund”) and acceptance of the Offer by tender of shares of the Fund are made upon the terms and conditions stated in this Repurchase Offer Request Form and the Fund’s prospectus and SAI. 1. THE OFFER. The Fund is offering to repurchase for cash up to the percentage set forth in the accompanying cover letter of its issued and outstanding shares of beneficial interest (“Shares”) on the Repurchase Request Deadline (defined below) at a price equal to the net asset value (“NAV”) as of the close of the New York Stock Exchange (“NYSE”) on the Repurchase Pricing Date (defined below) less any applicable early withdrawal charge (described below). The Offer is not conditioned upon the tender for repurchase of any minimum number of Shares. 2. REPURCHASE REQUEST DEADLINE. The Offer will expire on the date set forth in the accompanying cover letter to shareholders which is the Repurchase Request Deadline. All requests for repurchase of Shares or Notice of Guaranteed Delivery forms MUST be received in proper form by the Fund on or before the Repurchase Request Deadline. 3. REPURCHASE PRICING DATE.
